Citation Nr: 1402749	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-20 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for schizophrenia, to include as secondary to service-connected tinnitus and hearing loss disability of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, The Veteran's Sister, The Veteran's Brother-in-law



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied entitlement to service connection because the Veteran failed to submit new and material evidence.

The Veteran's original claim for entitlement to service connection for a nervous condition was denied in a December 1981 rating decision.  Subsequent denials for service connection for schizophrenia led to a May 1998 Board decision denying service connection for schizophrenia.  The Veteran then submitted new evidence, which led to an August 2002 rating decision denying the claim for failure to submit new and material evidence.  That rating decision became final when the Veteran failed to appeal.  

In August 2006 the Veteran filed to reopen his claim, which led to a January 2008 rating decision denying entitlement to service connection for failure to submit new and material evidence.  The Veteran has perfected an appeal with respect to this rating decision.  As a result, the Board must make a determination as to whether new and material evidence has been submitted, irrespective of the RO's decision to not reopen the claim for service connection for schizophrenia.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issue of entitlement to service connection for schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The August 2002 rating decision denying service connection for schizophrenia was not appealed by the Veteran.

2.  The evidence received since the August 2002 rating decision includes evidence that is neither cumulative nor redundant, and relates to an unestablished fact necessary to substantiate the claim for service connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied entitlement to service connection for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  The evidence received since the August 2002 denial is new and material, and the claim of entitlement to service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  Furthermore, in compliance with 38 C.F.R. § 3.159(b) (2013), the notification should include the request that the claimant provide any evidence in his possession that pertains to the claim. 

In light of the Board's reopening of the claim, any deficiency regarding new and material evidence notice is not prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1  (2006).

II. Claims to Reopen

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 
A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The August 2002 rating decision denied entitlement to service connection because the Veteran had not submitted new and material evidence.  Previously, the Veteran's claim had been denied because the evidence did not support a finding that the Veteran's schizophrenia was permanently worsened by his service connected tinnitus and hearing loss disability.  In addition, there was no evidence directly linking the Veteran's schizophrenia to his active duty military service.  Therefore, an unestablished fact necessary to substantiate the claim is competent evidence of a link between the Veteran's currently diagnosed schizophrenia and his active duty service.

The Veteran, his sister, and his brother-in-law testified before the undersigned Veterans Law Judge at an October 2013 Board hearing that the Veteran's mental condition changed dramatically as the result of military service.  In addition, subsequent to the August 2002 rating decision, the Veteran's sister and brother have provided written statements contending the same.  These lay statements suggest a possible link between the Veteran's currently diagnosed schizophrenia and his active duty service are new and material evidence sufficient to reopen the claim.

As a result, the Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for schizophrenia.  


ORDER

The previously denied claim of entitlement to service connection for schizophrenia is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

After having carefully considered the matter of entitlement to service connection for an acquired psychiatric condition, the Board believes the Veteran's claim must be remanded for further development.  

Previous denials of the Veteran's claim for entitlement to service connection for schizophrenia have focused primarily on the Veteran's previous contention that it was secondary to his service-connected tinnitus and hearing loss disability.  As a result, the most recent VA examination in December 1997 provided an opinion that focused on a secondary service connection theory of entitlement.  The opinion states: "I believe it is my clinical opinion and professional opinion that the hearing loss causes temporary exacerbations of the schizophrenia."  

Submission of the new evidence, lay statements from the Veteran, his sister, his brother, and his brother-in-law, suggesting a direct link between the Veteran's schizophrenia and his service, make a new examination necessary.  A new examination is required to address the potential direct link between the Veteran's mental condition and his active duty military service. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform him that VA is undertaking efforts to arrange a VA examination for his currently diagnosed schizophrenia. The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

Request that he identify any other relevant treatment that he has received or is receiving for schizophrenia, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  After the above development has been completed to the extent possible, schedule the Veteran for a psychiatric examination with an examiner of appropriate knowledge and expertise to determine whether the Veteran's currently diagnosed schizophrenia is etiologically related to his active duty service or secondary to a service-connected disability.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed. The examiner should:

a)  Provide an opinion as to whether it is as least as likely as not (i.e. is at least a 50 percent probability) that the Veteran's schizophrenia was incurred during service.

b)  Provide an opinion as to whether it is as least as likely as not that the Veteran's schizophrenia was either (1) caused by or (2) is aggravated by the Veteran's service-connected tinnitus and hearing loss disability.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  The examiner should directly address the lay statements provided by the Veteran, the Veteran's sister, the Veteran's brother, and the Veteran's brother-in-law.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


